Loren T. Finesmith, Attorney Registration Number 0043806, was admitted to the practice of law in Ohio without examination on March 28, 1990, pursuant to Gov.Bar R. 1(8). Gov.Bar R. I(8)(H) provides that if an attorney admitted to the practice of law without examination on or after January 1, 1989, subsequently ceases to actively engage in the practice of law in Ohio on a continuing basis, the court may revoke that attorney’s license.
It has come to the attention of the court that Loren T. Finesmith has registered for “inactive” status pursuant to Gov.Bar R. VI for the 1991-1993 biennium. As provided in Gov.Bar R. VI(2), an inactive attorney shall not be entitled to practice law in Ohio until such time as he requests and is granted reinstatement of active status. Upon consideration thereof,
IT IS ORDERED by the court that Loren T. Finesmith show cause on or before October 17, *14221991, why his license to practice law in Ohio should not be revoked by the court pursuant to Gov.Bar R. I(8)(H).